Case 3:16-cv-01578-PGS-LHG Document 103-2 Filed 06/17/19 Page 1 of 1 PageID: 2999




  KENNEY, GROSS, KOVATS & PARTON
  130 Maple Avenue, Building 8
  Red Bank, NJ 07701
  (732) 530-7500
  Attorneys for Defendant County of Monmouth
  LUTHER GRAHAM,                                    UNITED STATES DISTRICT COURT
                                   Plaintiff,          DISTRICT OF NEW JERSEY

                       v.                                     Civil Action
                                                      DOCKET NO. 16-1578(PGS)(LHG)
  MONMOUTH COUNTY BUILDINGS
  AND GROUNDS, DAVID                                        PROOF OF SERVICE
  KRYZANOWSKI, ROBERT W.
  COMPTON, and CRAIG BELL,

                                 Defendants.

         I, Daniel R. Roberts, do hereby certify that a true and correct copy of the Defendants’

  Joint Proposed Jury Instructions and Voir Dire, Cover Letter, and this proof of service upon the

  following persons:

         Christine Burke, Esq.
         Karpf, Karpf & Cerutti
         3331 Street Road
         Two Greenwood Square, Suite 128
         Bensalem, PA 19020
         Via Electronic Filing

         Micci Weiss, Esq.                           Patricia B. Adams, Esq.
         Cleary, Giaccobe, Alfieri & Jacobs          Campbell Foley
         5 Ravine Drive                              601 Bangs Avenue
         PO Box 533                                  Asbury Park, NJ 07712
         Matawan, NJ 07747                           Via Electronic Filing
         Via Electronic Filing

                                                             Respectfully submitted,
                                                             Kenney, Gross, Kovats & Parton


                                                             s/ Daniel R. Roberts
                                                             DANIEL R. ROBERTS

  DATED: June 17, 2019
